UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam VT Growth Opportunities Fund The fund's portfolio 3/31/16 (Unaudited) COMMON STOCKS (97.1%) (a) Shares Value Aerospace and defense (4.9%) General Dynamics Corp. 1,944 $255,383 Honeywell International, Inc. 3,719 416,714 Northrop Grumman Corp. 3,342 661,382 Airlines (0.5%) American Airlines Group, Inc. 3,488 143,043 Auto components (0.3%) Toyota Industries Corp. (Japan) 1,500 67,440 Automobiles (0.3%) Yamaha Motor Co., Ltd. (Japan) 4,800 79,840 Banks (1.1%) Bank of America Corp. 21,844 295,331 Beverages (2.4%) Anheuser-Busch InBev SA/NV ADR (Belgium) 1,687 210,301 Monster Beverage Corp. (NON) 1,224 163,257 PepsiCo, Inc. 2,840 291,043 Biotechnology (6.3%) Amgen, Inc. 1,219 182,765 Biogen, Inc. (NON) 1,189 309,520 Celgene Corp. (NON) 6,681 668,701 Gilead Sciences, Inc. 5,304 487,225 Medivation, Inc. (NON) 1,466 64,279 Neuralstem, Inc. (NON) (S) 16,046 12,035 Capital markets (1.4%) Charles Schwab Corp. (The) 4,740 132,815 KKR & Co. LP 8,972 131,799 Morgan Stanley 4,328 108,243 Chemicals (3.1%) Albemarle Corp. 2,532 161,871 Dow Chemical Co. (The) 3,767 191,590 E.I. du Pont de Nemours & Co. 2,594 164,252 Sherwin-Williams Co. (The) 468 133,226 Symrise AG (Germany) 2,740 183,171 Commercial services and supplies (1.2%) Tyco International PLC 9,271 340,338 Consumer finance (0.5%) Discover Financial Services 2,623 133,563 Diversified telecommunication services (0.9%) Inmarsat PLC (United Kingdom) 7,798 109,785 Level 3 Communications, Inc. (NON) 2,761 145,919 Energy equipment and services (0.3%) Baker Hughes, Inc. 2,149 94,191 Food and staples retail (3.6%) Costco Wholesale Corp. 1,978 311,693 CVS Health Corp. 3,823 396,560 Walgreens Boots Alliance, Inc. 3,337 281,109 Food products (0.4%) Associated British Foods PLC (United Kingdom) 2,217 106,249 Health-care equipment and supplies (4.0%) Becton Dickinson and Co. 1,326 201,313 C.R. Bard, Inc. 1,693 343,120 Cooper Cos., Inc. (The) 1,309 201,547 DexCom, Inc. (NON) 697 47,333 Edwards Lifesciences Corp. (NON) 760 67,040 GenMark Diagnostics, Inc. (NON) 5,512 29,048 Intuitive Surgical, Inc. (NON) 322 193,538 Hotels, restaurants, and leisure (4.0%) Chipotle Mexican Grill, Inc. (NON) 202 95,136 Hilton Worldwide Holdings, Inc. 21,847 491,994 Lindblad Expeditions Holdings, Inc. (NON) 9,853 97,939 Restaurant Brands International, Inc. (Canada) 4,222 163,940 Yum! Brands, Inc. 3,063 250,707 Household durables (0.8%) PulteGroup, Inc. 12,228 228,786 Industrial conglomerates (1.0%) Danaher Corp. 2,809 266,462 Insurance (0.5%) Prudential PLC (United Kingdom) 6,774 125,639 Internet and catalog retail (6.2%) Amazon.com, Inc. (NON) 1,942 1,152,849 Delivery Hero Holding GmbH (acquired 6/12/15, cost $46,212) (Private) (Germany) (F) (RES) (NON) 6 32,969 Expedia, Inc. (S) 840 90,569 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Global Fashion Holding SA (acquired 8/2/13, cost $21,942) (Private) (Brazil) (F) (RES) (NON) 518 14,020 Netflix, Inc. (NON) 1,370 140,055 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Priceline Group, Inc. (The) (NON) 204 262,948 Internet software and services (12.4%) Alphabet, Inc. Class A (NON) 1,043 795,705 Alphabet, Inc. Class C (NON) 1,575 1,173,296 Facebook, Inc. Class A (NON) 10,384 1,184,811 GoDaddy, Inc. Class A (NON) 3,936 127,251 Shopify, Inc. Class A (Canada) (NON) 3,785 106,775 IT Services (4.4%) Fidelity National Information Services, Inc. 2,113 133,774 Visa, Inc. Class A 13,831 1,057,795 Life sciences tools and services (0.9%) Agilent Technologies, Inc. 6,228 248,186 Machinery (0.3%) Manitowoc Foodservice, Inc. (NON) 4,707 69,381 Media (2.7%) DISH Network Corp. Class A (NON) 1,391 64,348 Liberty Global PLC Ser. A (United Kingdom) (NON) 4,016 154,616 Lions Gate Entertainment Corp. 3,935 85,980 Live Nation Entertainment, Inc. (NON) 11,986 267,408 Time Warner, Inc. 2,316 168,026 Multiline retail (1.2%) Dollar General Corp. 3,956 338,634 Oil, gas, and consumable fuels (3.0%) Cabot Oil & Gas Corp. 2,962 67,267 Diamondback Energy, Inc. (NON) 1,726 133,213 EOG Resources, Inc. 2,277 165,265 Gulfport Energy Corp. (NON) 3,222 91,311 Pioneer Natural Resources Co. 853 120,051 Scorpio Tankers, Inc. 8,214 47,888 Suncor Energy, Inc. (Canada) 6,753 188,070 Personal products (0.7%) Edgewell Personal Care Co. 2,275 183,206 Pharmaceuticals (4.5%) Allergan PLC (NON) 1,359 364,253 Bristol-Myers Squibb Co. 5,443 347,699 Eli Lilly & Co. 2,111 152,013 Jazz Pharmaceuticals PLC (NON) 649 84,727 Perrigo Co. PLC 2,192 280,423 Real estate investment trusts (REITs) (1.5%) American Tower Corp. (R) 4,117 421,457 Real estate management and development (0.3%) RE/MAX Holdings, Inc. Class A 2,253 77,278 Road and rail (1.9%) Union Pacific Corp. 6,405 509,518 Semiconductors and semiconductor equipment (3.5%) Broadcom, Ltd. 1,460 225,570 Cavium, Inc. (NON) 1,283 78,468 Intel Corp. 3,886 125,712 Lam Research Corp. 2,708 223,681 ON Semiconductor Corp. (NON) 11,291 108,281 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 7,512 196,814 Software (5.8%) Adobe Systems, Inc. (NON) 1,549 145,296 Electronic Arts, Inc. (NON) 4,613 304,965 Microsoft Corp. 11,059 610,789 salesforce.com, Inc. (NON) 6,107 450,880 TiVo, Inc. (NON) 8,779 83,488 Specialty retail (3.8%) Advance Auto Parts, Inc. 1,938 310,739 Home Depot, Inc. (The) 3,443 459,399 TJX Cos., Inc. (The) 3,527 276,340 Technology hardware, storage, and peripherals (4.2%) Apple, Inc. 10,511 1,145,594 Textiles, apparel, and luxury goods (1.5%) NIKE, Inc. Class B 6,732 413,816 Tobacco (0.8%) Philip Morris International, Inc. 2,123 208,288 Total common stocks (cost $20,162,780) WARRANTS (0.7%) (a) (NON) Expiration date Strike Price Warrants Value A basket of (UBSPUTCH) common stocks 144A (China) 2,050 $182,184 Citigroup, Inc. 10,890 1,089 Neuralstem, Inc. Ser. J (acquired 1/3/14, cost $—) (F) (RES) 5,587 — Total warrants (cost $214,430) SHORT-TERM INVESTMENTS (3.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.57% (d) Shares 31,800 $31,800 Putnam Short Term Investment Fund 0.44% (AFF) Shares 832,556 832,556 U.S. Treasury Bills 0.30%, June 9, 2016 $15,000 14,995 Total short-term investments (cost $879,348) TOTAL INVESTMENTS Total investments (cost $21,256,558) (b) FORWARD CURRENCY CONTRACTS at 3/31/16 (aggregate face value $550,088) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Japanese Yen Sell 5/18/16 $77,034 $69,102 $(7,932) JPMorgan Chase Bank N.A. Euro Sell 6/15/16 142,436 135,980 (6,456) Japanese Yen Buy 5/18/16 30,079 29,763 316 State Street Bank and Trust Co. Euro Sell 6/15/16 80,170 76,538 (3,632) Japanese Yen Sell 5/18/16 91,327 85,068 (6,259) UBS AG Euro Sell 6/15/16 160,910 153,637 (7,273) Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 2,490 $— 4/15/16 (3 month USD-LIBOR-BBA plus 0.38%) A basket (JPCMPNET) of common stocks $24,166 baskets 720 — 7/16/16 (3 month USD-LIBOR-BBA plus 0.30%) A basket (JPCMPTMD) of common stocks (624) baskets 21 — 4/15/16 (3 month USD-LIBOR-BBA plus 0.38%) A basket (JPCMPNET) of common stocks 158 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $27,306,755. (b) The aggregate identified cost on a tax basis is $21,356,885, resulting in gross unrealized appreciation and depreciation of $7,372,298 and $1,157,226, respectively, or net unrealized appreciation of $6,215,072. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $46,992, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $735,002 $2,038,300 $1,940,746 $257 $832,556 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $31,800, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $28,914. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $25,677 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $25,096 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $5,661,509 $— $46,992 Consumer staples 2,045,457 106,249 — Energy 907,256 — — Financials 1,300,486 125,639 — Health care 4,284,765 — — Industrials 2,662,221 — — Information technology 8,278,945 — — Materials 650,939 183,171 — Telecommunication services 145,919 109,785 — Total common stocks Warrants 1,089 182,184 — Short-term investments 832,556 46,795 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(31,236) $— Total return swap contracts — 23,700 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $316 $31,552 Equity contracts 207,597 624 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) OTC total return swap contracts (notional) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: OTC Total return swap contracts*# $— $24,324 $— $— $24,324 Forward currency contracts# — 316 — — 316 Total Assets $— $24,640 $— $— $24,640 Liabilities: OTC Total return swap contracts*# — 624 — — 624 Forward currency contracts# 7,932 6,456 9,891 7,273 31,552 Total Liabilities $7,932 $7,080 $9,891 $7,273 $32,176 Total Financial and Derivative Net Assets $(7,932) $17,560 $(9,891) $(7,273) $(7,536) Total collateral received (pledged)##† $— $— $— $— Net amount $(7,932) $17,560 $(9,891) $(7,273) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 27, 2016
